                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 CRAIG CUNNINGHAM,

                              Plaintiff,
        v.
                                                                 OPINION and ORDER
 MICHAEL MONTES JR., TOLLFREEZONE.COM,
 INC., MYDATAGUYS.COM, LLC,                                            16-cv-761-jdp
 PODMUSICGEAR.COM, INC., and
 EMAILMYVMAIL.COM, INC.,

                              Defendants.


       Plaintiff Craig Cunningham alleges that Michael Montes and several of his businesses

made robocalls that violate the Telephone Consumer Protection Act (TCPA) (47 U.S.C.

§ 227). Montes operated a telemarketing service, TollFreeZone.com, Inc., through which

clients could run telemarketing campaigns.

       Defendants move for summary judgment. No one disputes that businesses who were

TollFreeZone.com clients made unsolicited robocalls to Cunningham’s cell phones and that

those calls violated the TCPA. The primary question now before the court is whether Montes

and TollFreeZone.com can be held liable for those calls.

       The court will grant summary judgment for defendants MyDataGuys.com, LLC,

PodMusicGear.com, Inc., and EmailMyVmail.com, Inc., because Cunningham does not

dispute that those entities were not involved in Montes’s telemarketing business. But the court

will otherwise deny the motion. Cunningham has adduced evidence that would support an

inference that the illegal robocalls were made through TollFreeZone.com. And, under an FCC

ruling from 2015, one who is closely involved in the placing of a specific call can be deemed to

have made that call, and thus be liable for the TCPA violation. In this case, Cunningham has
adduced evidence that Montes was sometimes closely involved in executing his clients’

telemarketing campaigns, and that he knew his clients made illegal robocalls. Thus, whether

Montes and TollFreeZone.com are liable for the calls made to Cunningham depends on

genuinely disputed facts.

       Defendants also seek summary judgment on the grounds that Cunningham lacks

standing to sue and that they are shielded from liability by § 230 of the Communications

Decency Act. The court rejects these contentions as well.



                                    UNDISPUTED FACTS

       Cunningham has just filed a motion seeking sanctions for defendants’ spoliation of

evidence. Dkt. 151. The court will consider that motion after it is fully briefed, and it has no

direct effect on the court’s decision on summary judgment. But at this point, it appears to be

undisputed that Montes has not preserved documentation of the telemarketing campaigns that

he ran for TollFreeZone.com clients during the relevant period. Accordingly, as it considers

defendants’ summary judgment motion, the court will not hold the absence of that

documentation against Cunningham. As the non-moving party, Cunningham is entitled to the

benefit of all reasonable inferences drawn from the evidence before the court. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986).




                                                2
       The following facts are undisputed, except where noted.

          A. The parties

       Craig Cunningham is a prolific filer of TCPA litigation. Since 2006, he has filed more

than 150 lawsuits, 37 of which were pending during the litigation of this suit.

       Defendant Michael Montes has owned and operated several businesses, including each

of the four entities named as defendants in this suit. Defendant TollFreeZone.com, Inc. is a

now-defunct California company that offered customers access to an auto-dialing server

operated by a third party. TollFreeZone.com had no other employees, so all of its activities

were performed by Montes himself.

       Defendant MyDataGuys.com, LLC was a Nevada company that sold targeted phone

number lists to customers. Although MyDataGuys.com was involved in the telemarketing

business generally, it had nothing to do with the calls placed to Cunningham. The other two

defendants, PodMusicGear.com, Inc. and EmailMyVmail.com, Inc. have no apparent

involvement with the telemarketing industry. PodMusicGear.com, Inc. was a Delaware

company that Montes created for the purpose of selling hats with embedded headphones.

EmailMyVmail.com, Inc. is a Nevada company that Montes created for the purpose of offering

customers an application that would translate voicemail messages into emails.

          B. Defendants’ auto-dialer services

       Montes provides robocalling, predictive dialing, and virtual telemarketer services to

customers seeking to engage in high-volume telemarketing operations. Robocalling systems

enable users to place many calls in a short period of time, either in randomized order or

sequentially through a list of numbers. Virtual telemarketer services permit users to place

telemarketing calls that play prerecorded messages for call recipients. And predictive dialing


                                               3
capabilities allow users to maximize the odds that a live telemarketer will be available to take

the call if a recipient answers the phone.

       During the period relevant to this litigation, Montes provided these services through

TollFreeZone.com, Inc. Customers would sign up for Montes’s services by filling out a form on

the TollFreeZone.com, Inc. website, www.autodialer123.com. To submit the form, customers

had to verify that they agreed to the TollFreeZone.com terms of use, which included abiding

by all federal and state laws in making auto-dialed calls, including the TCPA. Montes would

then provide customers with a user ID, password, and online training videos that he had created

about how to use the auto-dialing system. The auto-dialing platform itself was furnished by a

third party, the Panamanian company Technologic, Inc., which operated under the name

“dialer.TO.”

       Once customers had access to the platform, they were able to upload a recorded message

and phone number lists into the system and launch auto-dialing campaigns themselves.

Customers were also able to “scrub” their phone number lists so that numbers on the federal

Do-Not-Call registry would be removed. Many of Montes’s customers were political entities,

but about a third were commercial entities.

       Montes’s personal involvement in the telemarketing campaigns run through

TollFreeZone.com varied. Customers could, and often did, call him with questions about using

the auto-dialing platform. Sometimes, Montes would do “all the legwork” for his clients,

meaning he would load their data and their recordings into the system and then “hit send or

start.” Dkt. 127 (Montes Dep. 101:24–25; 102:2; 117:13–24). He would sometimes assist in

writing the prerecorded message. Id., at 120:13–121:8. But Montes did not personally make

phone calls or lend his voice to prerecorded messages, and generally he did not concern himself


                                               4
with the content of customers’ calls. He also did not monitor his customers to ensure that they

were complying with the TCPA.

          C. Phone calls received by Cunningham

       Between 2015 and 2018, Cunningham received numerous unsolicited, non-emergency

telemarketing calls. He kept track of those calls in a log, where he would record the following

information: the date of the call; which of his three cell phone numbers had been dialed; the

number from which the call was placed; and, in some cases, details about the person or

company calling. See Dkt. 130-4, at 22–24, 28, 30–38. He made audio recordings of some of

the calls. Id. at 39–40.

       Some of the calls came from customers of Montes: Jerry Maurer, Rich Holman, and

representatives of “8 Figure Dream Lifestyle,” “Elite Marketing Alliance,” “Enagic,” and

“Tidom.” Montes confirmed that each of these had been customers of his at some point.

Cunningham also received calls from representatives of “Elite Profit System” and “Secret

Success Machine a/k/a SSM.” Dkt. 139, ¶ 23. Montes testified that he could not remember

whether those companies were customers of his at his deposition, but they are among the

entities listed in a drop-down menu on the autodialer123.com website.



                                           ANALYSIS

       This case concerns the TCPA’s prohibition on unsolicited robocalls to cell phones. It is

unlawful “to make any call (other than a call made for emergency purposes or made with the

prior express consent of the called party) using an automatic telephone dialing system or an

artificial or prerecorded voice . . . to any telephone number assigned to a . . . cellular telephone

service.” 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA creates a private right of action for one who


                                                 5
receives prohibited robocalls: “A person who has received more than one telephone call within

any 12-month period by or on behalf of the same entity in violation of the regulations” may

bring suit and recover actual or statutory damages. 47 U.S.C. § 227(c)(5).

       Defendants do not dispute that Cunningham received calls that violate the TCPA or

that he received more than one in a 12-month period. But defendants contend that they are

nevertheless entitled to summary judgment on several grounds. Defendants’ two main

arguments are (1) that Cunningham cannot show that any of the calls he claims violate the

TCPA came through Montes’s website, and (2) even if the calls did come though Montes’s

website, neither Montes nor TollFreeZone.com actually made the offending calls and thus they

cannot be liable for them under the TCPA.

       The court will grant summary judgment if the moving party shows that there is “no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56. “Only disputes over facts that might affect the outcome of the suit

under the governing law will properly preclude the entry of summary judgment.” Anderson, 477

U.S. at 248. To avoid summary judgment, the nonmoving party “must set forth specific facts

showing that there is a genuine issue for trial.” Id. A party may not simply rely on the allegations

in its pleadings to create such a dispute, but must “demonstrate that the record, taken as a

whole, could permit a rational finder of fact to rule in [its] favor.” Johnson v. City of Fort Wayne,

Ind., 91 F.3d 922, 931 (7th Cir. 1996). Summary judgment is sometimes referred to as “the

‘put up or shut up’ moment in a lawsuit, when a party must show what evidence it has that

would convince a trier of fact to accept its version of events.” Schacht v. Wis. Dep’t of Corr., 175

F.3d 497, 504 (7th Cir. 1999).




                                                 6
           A. Injury-in-fact

       Before addressing the merits, the court must address the threshold question of

jurisdiction. See McCready v. White, 417 F.3d 700, 702 (7th Cir. 2005) (“Ensuring the existence

of subject matter jurisdiction is the court’s first duty in every lawsuit.”). Specifically, defendants

contend that Cunningham’s suit must be dismissed because Cunningham has suffered no

“injury in fact” and thus lacks Article III standing under Spokeo, Inc. v. Robins, 136 S. Ct. 1540

(2016), as revised (May 24, 2016). Defendants’ theory relies on the facts that Cunningham is

an experienced TCPA plaintiff who has filed more than 150 lawsuits and has knowingly

declined to place his phone numbers on the federal do-not-call registry. From this, defendants

infer that Cunningham actually welcomes robocalls, so he has suffered no real invasion of his

privacy.

       But Cunningham’s participation in other TCPA suits, even a large number of them,

does not mean that he has suffered no real injury. As the court of appeals put it in Murray v.

GMAC Morg. Corp., 434 F.3d 948, 954 (7th Cir. 2006), there is no support for the idea that

one whose rights have been violated by 50 different persons should be allowed to sue only a

few of them. The court rejected the view that a “professional plaintiff” was not a proper party,

relying on cases such as Havens Realty Corp. v. Coleman, 455 U.S. 363, 374–75 (1982), in which

the Court held that “testers” (individuals who, without an intent to rent or purchase a home

or apartment, pose as renters or purchasers for the purpose of collecting evidence of unlawful

steering practices) have standing to challenge discriminatory housing practices. Defendants cite

no authority for the view that a plaintiff lacks standing to sue if he fails to take affirmative

steps to avoid injury.




                                                  7
       Defendants cite Telephone Science Corporation v. Asset Recovery Solutions, LLC, No. 15-cv-

5182, 2016 WL 4179150 (N.D. Ill. Aug. 8, 2016), but that case is distinguishable for two

reasons. First, it is about statutory standing, not Article III standing. Second, and more

important, the court in Telephone Science found that the plaintiff maintained thousands of phone

numbers specifically for the purpose of inviting robocalls. 2016 WL 4179150, at *15; see also

Stoops v. Wells Fargo Bank, N.A., 197 F. Supp. 3d 782 (W.D. Pa. 2016) (dismissing TCPA claim

for lack of standing when plaintiff admitted to having purchased 35 cell phones for the purpose

of receiving calls that violate the TCPA). In this case, Cunningham denies that he purchased

his three cell phones for the purpose of filing TCPA lawsuits. Dkt. 140, ¶ 9. Defendants have

cited no contrary evidence.

       To be sure, Cunningham has diligently tracked the robocalls received on his three

phones, and he has filed suit in response. His response to the invasion of his privacy is precisely

what is authorized by 47 U.S.C. § 227(b)(3). Defendants are not entitled to summary

judgment on the standing issue.

          B. Whether the prohibited calls came through TollFreeZone.com

       Defendants say that “there is no evidence any of the calls to [Cunningham] were placed

through the website.” Dkt. 142, at 7. Defendants are correct that Cunningham has no direct

evidence linking any specific call to TollFreeZone.com. But the lack of direct evidence might

well be due to Montes’s failure to preserve records related to specific telemarketing campaigns.

       The court need not stay a decision on summary judgment pending resolution of

Cunningham’s motion for sanctions because, even without direct evidence, Cunningham has

sufficient circumstantial evidence that the calls he received came through Montes’s website.

Cunningham received robocalls from Jerry Maurer, Rich Holman, and representatives of “8


                                                8
Figure Dream Lifestyle,” “Elite Marketing Alliance,” “Enagic,” and “Tidom.” Montes concedes

that these were all clients of TollFreeZone.com. Cunningham also received robocalls from

representatives of “Elite Profit System” and “Secret Success Machine a/k/a SSM.” Although

Montes could not remember if either of those programs ran telemarketing campaigns though

TollFreeZone.com, those entities showed up on the TollFreeZone.com website, suggesting that

they were also Montes’s clients.

       Montes attempts to counter this circumstantial evidence with two facts: there are other

telemarketing platforms available, and TollFreeZone.com did not require its clients to commit

to   TollFreeZone.com    exclusively.   Montes    is   correct   that   it   is   conceivable   that

TollFreeZone.com clients might also make calls through other telemarketing platforms. But

Montes has not adduced any evidence from any TollFreeZone.com clients showing that they

did in fact use other telemarketing platforms from 2015 through 2018.

       A reasonable jury could infer, based on Cunningham’s circumstantial evidence, which

Montes has not significantly rebutted, that the robocalls Cunningham received from

defendants’ clients came through defendants. Defendants are not entitled to summary

judgment on this ground.

          C. Whether Montes or TollFreeZone.com “made” the prohibited calls

       Defendants contend that they cannot be held liable under the TCPA because the TCPA

robocall prohibition applies only to those who “make” calls. 47 U.S.C. § 227(b)(1)(A). Neither

Montes nor TollFreeZone.com were themselves telemarketers; they simply provided a service

through which clients could access an auto-dialer system. It was, the argument goes, the

TollFreeZone.com clients who actually made the prohibited calls.




                                              9
       But the scope of liability under the TCPA is broader than defendants suggest. Congress

authorized the FCC to proscribe rules implementing the TCPA. 47 U.S.C. § 227(b)(2). The

question of who can be held liable for violations of the TCPA was addressed extensively in

2015. See Rules & Regs. Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961,

7890 (2015) (which we will refer to as the 2015 FCC Order). Defendants describe the 2015

FCC Order as “much criticized,” Dkt. 142, at 3, but it is binding precedent here.1 See CE Design,

Ltd. v. Prism Bus. Media, Inc., 606 F.3d 443, 446–50 (7th Cir. 2010) (citing 28 U.S.C. § 2342(1)

and 47 U.S.C. § 402(a)).

       Section III.A.2. of the 2015 FCC Order addressed the question of who qualifies as the

“Maker of a Call.” The FCC framed the analysis by citing Congress’s intent in enacting the

TCPA “to protect consumers from the nuisance, invasion of privacy, cost, and inconvenience

that auto-dialed and prerecorded calls generate . . . regardless of the content or the initiator of

the message. . . .” 2015 FCC Order, at 7978 ¶ 29. The FCC described the order as the agency’s

attempt to “account for changes in calling technology that inure to the benefit of consumers

while fulfilling the intent of Congress to prohibit nuisance calls that cause frustration and

harm.” Id.

       The 2015 FCC Order reiterated previous rulings stating that responsibility under the

TCPA lies with those who “make” or “initiate” prohibited calls. Id. at 7890 ¶ 29 (quoting In re

DISH Network, LLC, 28 FCC Rcd. 6574, 6583 ¶¶ 26–27 (2013)). But the 2015 FCC Order




1
  Although some sections of 2015 FCC Order were overturned, see ACA Int’l v. Fed. Commc'ns
Comm’n, 885 F.3d 687, 692 (D.C. Cir. 2018), that ruling did not affect the provisions at issue
in this case.


                                                10
acknowledged that the TCPA does not define “make” or “initiate,” nor had the FCC set out

the factors to consider in making the determination. Id.

       The 2015 FCC Order set out to clarify the question of who “makes” a call for purposes

of TCPA liability. It states that one can violate the TCPA either by “taking the steps necessary

to physically place a telephone call,” or by “being so involved in the placing of a specific

telephone call as to be deemed to have initiated it.” Id. at 7890 ¶ 30 (quoting DISH Network,

28 FCC Rcd. at 6583 ¶ 27). And in making this determination, the adjudicator must “look to

the totality of the facts and circumstances surrounding the placing of a particular call.” Id.

Factors relevant to this analysis include:

               1) The extent to which the defendant controls the call’s message

               2) The extent to which the defendant controls the timing or
                  initiation of the call

               3) The extent to which the defendant controls who receives the
                  call

               4) Whether the service is “reactive in nature,” meaning that it
                  places calls in a manner that is arranged by the customer
                  rather than the defendant

               5) The extent to which the defendant “willfully enables
                  fraudulent spoofing of telephone numbers” by offering that
                  functionality to clients

               6) The extent to which the defendant “assists telemarketers in
                  blocking Caller ID” by offering that functionality to clients

               7) Whether a defendant “who offers a calling platform service for
                  the use of others has knowingly allowed its client(s) to use
                  that platform for unlawful purposes”

Id. at 7980–84 ¶¶ 30–37. The list of factors is not exclusive. Id. at ¶ 30.

       The “totality of the circumstances” approach set out in the 2015 FCC Order will not

provide easy answers in close cases. But it makes one thing clear: a provider of auto-dialing


                                               11
services cannot blithely sit back and blame his customers for any TCPA violations that result

from their use of his service. At a higher level of abstraction, two principles emerge from the

2015 FCC Order: TCPA liability attaches to those who control or are deeply involved in making

specific calls, and to those who knowingly allow an auto-dialing system to be used to make

prohibited robocalls.

          The court turns now to the question of whether Cunningham has adduced evidence to

support his claim that Montes and TollFreeZone.com should be liable for the prohibited

robocalls he received.

          In his opposition brief, Dkt. 137, Cunningham focuses on Montes’s purported control

over and involvement with the calls made through TollFreeZone.com. But he doesn’t address

the factors identified in the 2015 FCC Order that bear on the extent of defendants’ control,

likely because those factors would not be helpful to him. Montes did not usually control the

messages his customers conveyed, or choose the timing of their calls or what numbers they

dialed.

          Nevertheless, Cunningham contends that four facts demonstrate that Montes was so

involved in the placing of illegal calls as to be deemed to have initiated them himself. First,

Montes assisted customers in setting up accounts through which they could access the

third-party auto-dialing platform. Second, Montes provided extensive technical assistance and

training materials to his customers. Montes testified that he would field “[p]robably a dozen”

support calls per day from customers with questions about how to navigate the auto-dialing

platform. Dkt. 127 (Montes Dep. 55:6). For some customers, he would conduct live trainings

online. He also recorded “a myriad of videos on how to use the system,” id. 41:14–15, with

titles like “How to Start and Stop a Campaign” and “How to Extract Report Data to Migrate.”


                                              12
Dkt. 139, ¶¶ 16, 17. Third, without Montes, or some other provider of auto-dialer services,

clients wouldn’t be able to place such a high volume of automated calls conveying prerecorded

messages. Id. ¶ 18. Fourth, Montes would sometimes actually set up and run the dialing

campaigns for some customers, loading their call lists and audio files and then launching the

campaign by “hit[ing] send or start.” Dkt. 127 (Montes Dep. 117:24).

       The first three of these facts add nothing to Cunningham’s case. They show only that

Montes set up and operated a telemarketing platform, and showed his clients how to use it.

The TCPA contains many exceptions, so not all auto-dialed calls conveying prerecorded

messages are illegal. Montes testified that, during the time at issue in this lawsuit, about 70

percent of his customers were political. Id. 99:17–100:9. Political calls to landlines do not

violate the TCPA, see 47 C.F.R. § 64.1200(c)(3)(ii), so there were conceivable legal uses for

Montes’s telemarketing platform. Cunningham would have to show more than Montes’s

normal operation of a telemarketing platform to establish his liability under the TCPA.

       The fourth fact, however, supports Cunningham’s case. Cunningham adduces evidence

that Montes himself actually set up and ran some of his clients’ campaigns from start to finish.

And, in some cases, Montes even wrote the scripts for the prerecorded calls. See Dkt. 127

(Montes Dep. 120:13–121:8). Montes contends that he exercised this level of control only for

his political customers. But Montes’s testimony on this point is equivocal. In response to a

question about whether he ran or was involved in commercial telemarketing campaigns for his

clients, he said “No, not usually.” Id. 118:10; 118:18. And in response to a question about

whether he ever wrote scripts for commercial customers, he said “I might have.” Id. 121:6.

Defendants cannot establish their entitlement to summary judgment with such equivocal

testimony.


                                              13
       There is also evidence that Montes knowingly allowed his clients to use his website to

make prohibited robocalls. Evidence that Montes had been warned that his website was “being

used unlawfully by its clients” but nonetheless “allow[ed] such usage to continue after this

warning” would be “a possible indicator that [he was] actively participating in the making or

initiating of the calls at issue.” 2015 FCC Order, 28 FCC Rcd. at 7890 ¶ 30 n.110.

       In his deposition, Montes made statements that raise genuine issues of material fact

about whether he knowingly allowed his customers to use TollFreeZone.com’s platform for

unlawful purposes. Montes repeatedly testified that he believed that the language in the

autodialer123.com terms of use advising customers to abide by all federal and state laws

absolved him of any legal liability for his customers’ actions. See, e.g., Dkt. 127 (Montes Dep.

27:23–28:2; 113:7–11). This shows at least that Montes was aware that an auto-dialing system

could be used in an unlawful manner.

       And Montes had actual knowledge that his clients’ use of his system had drawn legal

objections. He testified that he started blocking calls to four states after he learned about

adverse regulatory activity (Indiana and Mississippi2), a legal judgment against him (Missouri),

and Cunningham’s litigiousness (Tennessee). See id. 65:2–67:12; 114:23–115:13. He also

testified that he took no action to ensure TCPA compliance by his customers. Id. 112:19–23.

These circumstances support an inference that Montes knew that his clients’ campaigns

violated that TCPA, and that he helped them avoid the consequences. And his blocking of calls

to certain states demonstrates yet additional control over who his clients would call.


2
 In 2015, the Mississippi Public Service Commission imposed civil penalties of $440,000 on
TollFreeZone.com for no-call violations. Montes testified that he didn’t learn of this fine until
2018, and that it did not inform his decision to block calls in Mississippi. See id. 64:18–24,
67:3–9.


                                               14
       Cunningham has adduced evidence from which a reasonable jury could conclude that

Montes had significant control over, and knowledge of, his clients’ robocalls. Defendants are

not entitled to summary judgment on the basis that they cannot be deemed to have “made” or

“initiated” the prohibited calls.

          D. Section 230 of the Communications Decency Act

       Defendants contend that Montes and TollFreeZone.com are immune from liability

under the Communications Decency Act of 1996. As relevant here, the Communications

Decency Act bars any suit against an “interactive computer service” if that suit seeks to treat

the service as “the publisher or speaker of any information provided by another information

content provider.”3 47 U.S.C. § 230(c)(1). So, for example, one could not sue Craigslist under

the Fair Housing Act simply because some third parties used Craigslist to post discriminatory

housing ads; Craigslist in this instance was a passive messenger, not a publisher or speaker, so

it can’t be held liable for illegal posts that its users might make. See Chi. Lawyers’ Comm. for Civil

Rights Under Law, Inc. v. Craigslist, Inc., 519 F.3d 666 (7th Cir. 2008), as amended (May 2, 2008).

Defendants argue that, by the same logic, Montes and TollFreeZone.com can’t be held liable

for the activities of third-party telemarketers who make auto-dialed calls using their services.

       Defendants cite no cases concluding that § 230(c)(1) shields a provider of telemarketing

services from TCPA liability, and the court has found none. To the contrary, Nunes v. Twitter,

Inc., 194 F. Supp. 3d 959 (N.D. Cal. 2016), suggests that § 230(c)(1) would not apply to TCPA




3
  The statute defines “interactive computer service” broadly, as “any information service,
system, or access software provider that provides or enables computer access by multiple users
to a computer server.” 47 U.S.C. § 230(f)(2).


                                                 15
liability because the harm addressed by the TCPA is not related to the content of the robocalls.

The court’s analysis crystallizes the point nicely:

                To analogize to a more traditional publishing platform, if
                someone delivers newspapers containing false gossip, and the
                person who is the subject of the gossip sues the delivery person
                for defamation, that lawsuit seeks to treat the delivery person as
                a publisher. But if the delivery person throws an unwanted
                newspaper noisily at a door early in the morning, and the
                homeowner sues the delivery person for nuisance, that suit doesn't
                seek to treat the delivery person as a publisher. The suit doesn't
                care whether the delivery person is throwing a newspaper or a
                rock, and the suit certainly doesn't care about the content of the
                newspaper. . . . It merely seeks to stop the nuisance. The same is
                true of this lawsuit regarding unwanted tweets sent by text . . . .

194 F. Supp. 3d at 967. In other words, the TCPA holds purveyors of illegal robocalls liable

not as publishers of objectionable content, but as tortfeasors who intrude on the privacy of

others.

          Even if § 230(c)(1) were available to telemarketing providers who did not exercise

control over their clients, that would be of no help to defendants in this case. As discussed

above, Cunningham has adduced evidence that Montes exerted control over his clients’ use of

TollFreeZone.com’s telemarketing platform. If this is so, then Montes would not be able to

show that TollFreeZone.com was a neutral conduit for his clients’ messages, such that he would

be entitled to immunity as an internet service provider. The Communications Decency Act is

not a basis for summary judgment for defendants.



                                             ORDER

          IT IS ORDERED that defendants’ motion for summary judgment, Dkt. 121, is

GRANTED with respect to defendants MyDataGuys.com, LLC, PodMusicGear.com, Inc., and




                                                16
EmailMyVmail.com, Inc. Those defendants are DISMISSED from the suit. The motion is

otherwise DENIED.

      Entered May 2, 2019.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                       17
